                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                                 No. 4:12-CV-136-FL

UNITED STATES OF AMERICA,                   )
                                            )   ORDER ALLOWING
      Plaintiff,                            )   MOTION TO MODIFY
                                            )   PROTECTIVE ORDER
        v.                                  )
                                            )
$307,970.00 in U.S. Currency,               )
                                            )
      Defendant.                            )


      Upon the unopposed motion of the United States and for good cause shown,

      IT IS HEREBY ORDERED that the Consensual Protective Order entered by

this court on April 10, 2017, at Docket Entry #169, be MODIFIED to include any and

all otherwise confidential information filed under seal in the matter United States v.

Rodriguez, No. 5:11-CR-58-BR (E.D.N.C.), that is responsive to Claimants’ discovery

requests. The government is authorized to produce sealed matters to the Claimants,

and any such information produced to Claimants shall be subject to the same terms

and protections set forth in the Court’s prior order.

      SO ORDERED this 19th
                      ___ day of April, 2019.




                                        _______________________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge
